Citation Nr: 0013668	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-23 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of status post right tibial fracture rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the issue of entitlement to a permanent 
and total evaluation for nonservice connected pension 
purposes was included in the May 1997 statement of the case.  
Entitlement to pension was granted in a March 1998 rating 
decision.  This is considered a complete grant of the benefit 
sought on appeal, and the issue of entitlement to a permanent 
and total evaluation for nonservice connected pension 
purposes is not on appeal to the Board. 


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
severe impairment due to recurrent subluxation and lateral 
instability.  

2.  There is no evidence of malunion of the tibia; the 
veteran's right leg has 90 degrees of flexion and zero 
degrees of extension.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for 
residuals of status post right tibial fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected status post 
right tibial fracture is productive of a greater degree of 
impairment than is reflected by the 20 percent evaluation 
currently in effect.  He argues that his right knee gives way 
and is painful.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The record indicates that entitlement to service connection 
for status post right tibial fracture was established in an 
October 1994 rating decision, effective from July 13, 1994.  
A 20 percent evaluation was assigned for this disability.  
The veteran expressed disagreement with this evaluation, 
which resulted in the current appeal.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson, supra.  The 20 percent rating awarded for this 
disability was made effective from the date of claim, and 
hence, there is no need to address the question of staged 
ratings. 

The veteran's disability is evaluated under the rating code 
for impairment of the tibia and fibula.  Nonunion of the 
tibia and fibula with loose motion requiring a brace is 
evaluated as 40 percent disabling.  Malunion with marked knee 
or ankle disability is evaluated as 30 percent disabling.  
Malunion with moderate knee or ankle disability is evaluated 
as 20 percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The veteran's disability is also evaluated under the rating 
code for impairment of the knee.  Other impairment of the 
knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Other rating codes for consideration include those for 
limitation of motion of the leg.  Normal range of motion is 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes the report of an August 1994 VA 
examination.  The veteran had a history of an injury to his 
right knee in a motorcycle accident during service, and had 
undergone emergency surgery.  He had also hyperextended the 
knee after service in 1982.  On examination, extension of the 
right knee when sitting was to 20 degrees.  The right knee 
was unstable laterally, and the distal segments of the right 
knee moved forward one half inch.  The diagnoses included 
injuries to the right knee post surgery.  

The veteran underwent a private examination in November 1995.  
The history of his injury in service was noted.  On 
examination, the veteran's leg lengths were equal.  No calf 
atrophy was noted.  The motor function, plantar flexion, and 
strength were 5/5.  Dorsiflexion strength was 5/5.  The 
impression included patellar tendon arthritis.  

The veteran was afforded a VA examination in November 1996.  
His medical history included an injury to his right tibia in 
1974, and an injury to his right knee and tibia in 1975, 
including a fracture of the tibia.  The veteran had sustained 
additional postservice injuries to his knees in October 1991 
and January 1993.  On examination, the knees had no erythema 
or effusion.  There was a medial semi-annular scar of the 
superior and medial right knee.  Right knee flexion was 90 
degrees, extension was 180 degrees.  The initial assessment 
was bilateral degenerative joint disease of the knees.  An X-
ray study of the knees conducted at this time revealed a 
slight amount of joint space narrowing medially bilaterally.  
There was a slight spurring of the patella superiorally 
bilaterally, and slight spurring of the tibial spines 
bilaterally.  The right knee demonstrated calcification, 
which appeared to be in the soft tissues anteriorly.  

A March 1997 VA electromyography found that there was no 
evidence of an acute or chronic radiculopathy involving the 
right lower extremity.  

The veteran appeared at a hearing before a hearing officer at 
the RO in January 1998.  He testified that his right knee and 
leg had become weaker, and that when he was not wearing his 
brace, the knee would hyperextend.  He had been prescribed 
medication to control his pain.  The veteran said that he 
wore a brace on his knee at all times.  He indicated that the 
part of his leg that had been broken was just below his knee.  
He used crutches for both his knee and his hip.  The veteran 
testified that his knee would experience swelling.  He 
experienced more injuries to his right knee after service.  
Additional surgery had been recommended for his knee, but he 
had declined out of fear it would make the knee worse.  See 
Transcript. 

The veteran underwent a VA fee basis examination in May 1999.  
The injury in service was noted, and the veteran's history 
reflected that he had undergone surgery on the right knee 
with open reduction and internal fixation.  This had been 
followed by physical therapy, but the veteran continued to 
experience pain.  A second surgery had been suggested but 
refused, because the first one did not help his symptoms.  
The veteran reported symptoms of pain, weakness, stiffness, 
swelling, instability, dislocation, locking, fatigue, and 
lack of endurance in the right knee.  There were flare-ups 
which were horrible and excruciating every three weeks, which 
would last about five days.  Over usage would result in pain, 
but physical therapy would improve his pain.  The veteran was 
unable to walk when he experienced pain.  He denied 
constitutional signs of arthritis such as anemia, weight 
loss, fever, or a skin disorder.  The veteran was able to 
drive, and he could walk with limitation.  He was unable to 
take out the trash or mow the lawn, and he was unable to do 
gardening.  The veteran was able to climb stairs with 
difficulty.  These limitations were due to his right knee 
pain, hip pain, and low back pain.  The veteran required a 
brace and crutches for assistance of ambulation due to his 
bilateral knee pain, hip pain, and low back pain.  The 
veteran's gait was abnormal and antalgic favoring the right 
secondary to right knee pain.  It was broad based.  There was 
evidence of abnormal weight bearing in the form of 
callosities on the feet.  The veteran did have limited 
function of standing and walking secondary to his right knee 
pain.  

On examination of the right knee, there was no evidence of 
heat, redness, swelling, effusion, or drainage.  The right 
anterior patella revealed evidence of a nondisfiguring and 
nontender surgical scar.  There was evidence of abnormal 
movement, instability, and weakness.  The right knee revealed 
active flexion to 90 degrees, and there was pain at 90 
degrees.  Movement against gravity was 90 degrees, and 
movement against strong resistance was 30 degrees.  Extension 
was to zero degrees, with pain at zero degrees.  Movement 
against gravity was to zero degrees, and movement against 
strong resistance to 65 degrees.  The drawer test sign was 
abnormal, and the Mcmurray test was negative.  The range of 
motion of the right knee was additionally limited by pain, 
fatigue, weakness, and lack of endurance following repeated 
use with pain having a major impact on function.  There was 
no incoordination.  An X-ray study of the right knee revealed 
no evidence of fracture, dislocation, or other osseous or 
articular abnormality.  The impression was no abnormality 
demonstrated.  The examiner's diagnosis was status post knee 
surgery with residual limitation of motion.  The examiner 
that the veteran was limited in prolonged standing, walking, 
crouching, kneeling, and climbing due to limited motion and 
pain.  

The Board finds that when the factors contained in 38 C.F.R. 
§§ 4.40 and 4.59 are considered, a 30 percent evaluation is 
merited for the veteran's right knee disability under the 
rating code for other impairment of the knee.  The evidence 
indicates that the veteran wears a knee brace at all times.  
At the May 1999 examination, the veteran reported that his 
symptoms include instability, dislocation, and locking of the 
right knee.  He also experiences fatigue, and lack of 
endurance.  His gait was abnormal and antalgic favoring the 
right leg secondary to right knee pain.  He reported flare-
ups of severe knee pain which render him unable to walk.  The 
examiner noted evidence of abnormal movement, instability, 
and weakness.  The drawer sign was positive.  The examiner 
added that the veteran was limited in prolonged standing, 
walking, crouching, kneeling, and climbing due to limited 
motion and pain.  The Board finds that these symptoms equate 
to severe impairment of the knee, which warrants a 30 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 
5257. 

The Board has also considered entitlement to an evaluation in 
excess of 30 percent for the veteran's right knee disability, 
but finds that an evaluation in excess of 30 percent is not 
supported by the evidence.  The May 1999 X-ray study was 
normal, and there is no evidence of nonunion of the tibia and 
fibula.  Therefore, an increased evaluation under this rating 
code is not merited.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The August 1994 VA examination indicates that there 
was 20 degrees of extension, which merits a 30 percent 
evaluation.  The most recent examination was conducted in the 
May 1999, which revealed that the veteran has 90 degrees of 
flexion and zero degrees of extension.  Pain on extension was 
not indicated until 90 degrees.  Even with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.59, this does not 
appear to equate to even a zero percent evaluation under the 
rating codes for limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261. 

The Board finds no diagnostic code for knee disabilities 
under the VA Schedule for Rating Disabilities, and no 
functional effects, that would entitle the veteran to a 
rating in excess of 30 percent, even if only temporarily.  
Additionally, as with the analysis provided above regarding 
the applicability of 38 C.F.R. §§ 4.40 and 4.45, there is no 
evidence of any "additional disability" associated with X-
ray findings which would require consideration of a separate 
rating pursuant to Diagnostic Code 5003.  As previously 
noted, recent X-ray study of the right knee was normal.  


ORDER

An increased evaluation of 30 percent for status post right 
tibial fracture is granted, subject to the controlling 
criteria applicable to the payment of monetary awards. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

